                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                               CASE No. 19cv00270-GCM
EFREN DELGADO,

  Plaintiff,

vs.


THE ALLSTATE CORPORATION,ALLSTATE
INDEMNITY COMPANY,ALLSTATE
INSURANCE COMPANY,

  Defendants.




 MFMOR ANDDM OF LAW IN SUPPORT OF DEFENDANTS'MOTION TO DISMISS
    OR. ALTERNATIVF.LY.TO DISMISS OR STRIKE CLASS ALLEGATIONS




      Case 3:19-cv-00270-GCM Document 10 Filed 08/16/19 Page 1 of 27
                                        INTRODUCTION


       Defendants respectfully move for entry ofan order dismissing Plaintiffs Complaint.

Plaintiff, an insured under an automobile insurance policy issued by Defendant Allstate

Indemnity Company,alleges Defendants pay discounted preferred provider organization("PPO")

or voluntary provider network("VPN")rates for medical expenses pursuant to an agreement with
Coventry, which allegedly resulted in underpayment of medical payments("Med Pay") benefits
to Plaintiff and his putative class. In fact, as demonstrated below,the Allstate/Coventry

agreement, and the relevant insurance policy, both referenced in Plaintiffs Complaint, expressly
allow for the application ofthe subject VPN/PPO rates, and prohibit medical providers, who
agree to accept such rates in full for their charges,firom balance-billing their patients such as
Plaintiff here.


        Not surprisingly, then, Plaintiffs claims fail as a matter oflaw based on his failure to
allege sufficient facts demonstrating he is entitled to the Med Pay benefits he seeks - i.e., the
amounts Defendants allegedly underpaid as a result ofthe VPN/PPO discounts - or that he has
sustained any injury sufiScient to confer standing. Indeed,Plaintiff does not allege any facts, as
opposed to insufficient legal conclusions,that he was balance-billed by his medical provider for
any unpaid amounts or otherwise paid anything out of pocket for those bills. Nor does Plaintiff
allege that his medical provider did not accept the PPO/VPN rate as full payment for Plaintiffs
medical bills. Accordingly, what Plaintiff is really seeking here is a baseless windfall fi-om

Defendants — payment for the discounted portion of medical bills that Plaintiff never owed or
had any obligation to pay.

        Plaintiffs claims are otherwise insufficiently pled, as set forth below,and are also subject

to dismissal on those grounds. In addition, as Plaintiffs Complaint allegations indicate, only one


       Case 3:19-cv-00270-GCM Document 10 Filed 08/16/19 Page 2 of 27
ofthe Defendants, Allstate Indemnity Company,actually issued Plaintiff an insurance policy.

Courts have often held that related insurance entities that did not actually issue the relevant

insurance policy - here, all Defendants except for Allstate Indemnity Company - are not proper

defendants. Accordingly, all Plaintiffs claims against The Allstate Corporation and Allstate
Insurance Company should be dismissed on that ground as well. In addition, Plaintifffails to
allege facts sufficient to establish the requirements for holding a parent company such as The
Allstate Corporation, which does not even issue insurance policies, liable.
        Alternatively, if any part ofthis case survives Defendants' Motion to Dismiss on the
merits, the class action allegations in the Complaint should be dismissed or stricken because the
face ofthe Complaint shows this case is unsuitable for class action treatment as a matter oflaw.
On the face ofthe Complaint, where Plaintiff expressly alleges Defendants owe Med Pay benefits
only for expenses that are reasonable and necessary, it is apparent that Plaintiffs claims present
far too many predominating individualized issues for this case to ever proceed on a class action
basis. These include highly individualized issues related to the reasonableness and necessity of
the medical expenses Plaintiff alleges Defendants underpaid to him and each putative class
member,and the ability of each putative class member to establish injury and standing. And
Plaintiffs substantive claims raise even further predominating individualized issues that cannot,

as a matter oflaw, be resolved on a class-wide basis. Accordingly, ifthe Court does not dismiss
this case in its entirety, it should dismiss or strike the class action allegations in all events.
                                ALLEGATIONS OF COMPLAINT

        According to Plaintiff, he had an insurance policy issued by Allstate Indemnity Company.
 Compl.,H 16. Plaintiff alleges he and the putative class members contracted for Med Pay




       Case 3:19-cv-00270-GCM Document 10 Filed 08/16/19 Page 3 of 27
coverage with Defendants which required Defendants to "pay reasonable medical expenses
incurred for necessary medical and funeral services because ofbodily injury." CompL,K 14.
       Plaintiff alleges he was injured in an automobile accident on January 31,2016. Compl.,
f 15. According to Plaintiff, Allstate Indemnity Company paid him an amount less than the
charges he allegedly incurred as a result of medical treatment from the accident. M,H17.
Plaintiff alleges he received an Explanation of Benefits("EOB")indicating Reason Code 340
was applied to each ofthe charges submitted by the Plaintiff, which was described as:"The
charges have been priced according to a Coventry owned contract." Id., 119.
       Plaintiff alleges Defendants maintain a contract with "Coventry...to assign reductions
to medical provider charges. Coventry contracts with medical providers to allow Coventry a
reduced reimbursement rate for its plan subscribers to satisfy a medical provider charge while
guaranteeing the medical provider prompt payment on behalf ofits subscribers/plan
participants." Id., ^ 20. Plaintifffurther alleges "Plaintiff and class members,as Allstate
insureds, were not covered plan participants under an Allstate sponsored health insurance plan
that would afford them discounts on medical provider charges. Therefore,the Plaintiffs and class
 members were not subject to any discounts guaranteed by health insurance contracts with
 medical providers, nor was Allstate entitled to any health insurance bargained discounts with
 medical providers. As a result, the Defendant's reimbursements to Plaintiffs and class members
 were insufficient to satisfy the Plaintiffs and class members' incurred medical bills." Id, H 21.
        In fact,the agreement between Allstate and Coventry referenced in the Complaint(H 20),
 through which Allstate obtains the VPN/PPO rates about which Plaintiff complains,expressly
 allows Allstate to use Coventry's VPN/PPO rates. See relevant portions of Allstate/Coventry
 Agreement, Exhibit 2to the Declaration ofLucia Hathaway, which is attached as Exhibit A


       Case 3:19-cv-00270-GCM Document 10 Filed 08/16/19 Page 4 of 27
 hereto.' Moreover, Coventry expressly warrants in that agreement that the medical providers

 with whom it has a relationship have agreed to accept the VPN/PPO rates as full payment for

 their services, understand that auto insurers such as Allstate Indemnity Company will be

 accessing those rates, and will not balance bill insureds for their services. Id., 2.4.5,2.5.2. In

 addition, Plaintiffs policy documents include an "Important Notice," which expressly refers(at

 pp. 2-3 ofthe Notice)to "Voluntary Provider Networks," and states "If you are injured and

 treated by a provider who is a member ofone ofthe participating networks, we may review their

 bills for covered medical services for re-pricing based on the approved rate for that provider's

 network." See Important Notice portion ofPolicy documents, attached in group as Exhibit 1 to

 the Hathaway Declaration, at pp. 10-11 ofGroup Exhibit.

        Plaintiff asserts four counts: Count I Breach of Contract; Count II Bad Faith; Count in

 Unfair Claims Settlement Practices; and Count IV Unfair Trade or Deceptive Practices.

 Plaintiffs putative class is defined as:

                All North Carolina residents who,at any time prior to the four
                years following the filing ofthis action have been charged for
                medical care; submitted such charges to the Defendant for payment
                and/or reimbursement pursuant to the medical payments coverage
                oftheir policy with Defendant; have received less than fiill
                payment for those charges; and whose medical payments pursuant
                to the policy have not exhausted the medical payments coverage
                limits ofthe policy.

 M,1124.

                                            ARGUMENT


I.   PLAINTIFF FAILS TO ALLEGE FACTS SUFFICIENT TO ESTABLISH

'Documents central to a complaint, but which are not physically attached to the pleading, may be
considered in ruling on a motion to dismiss. See, e.g., Suntrust Mortg., Inc. v. Busby,651 F.
 Supp. 2d 472,480(W.D.N.C. 2009); Gibbs v. Potter, No.4:09-CV-37-DAN,2010 WL 3811802,
 at *2(E.D.N.C. Sept. 27,2010).



         Case 3:19-cv-00270-GCM Document 10 Filed 08/16/19 Page 5 of 27
   STANDING.

       A plaintiffs "[f]actual allegations must be enough to raise a right to relief above the

speculative level." Bell Atlantic Corp. v. Twomhly,550 U.S. 544,555(2007). See also Miller v.
Zaxby's^m. 1:18-CV-00194.MR-DSC,2019 WL475069,at *1 (W.D.N.C. Jan. 16,2019),
report and recommendation adopted, No. 1:18-CV-00194-MR-DSC,2019 WL 469920
(W.D.N.C.Feb. 5,2019)(same). "Threadbare recitals ofthe elements ofa cause ofaction,
supported by mere conclusory statements, do not suffice." Ashcroft v. Iqbal^ 556 U.S.662,678
(2009)(quoting Twombly,550 U.S. at 570). This action should be dismissed in its entirety
because Plaintifffails to allege facts, as opposed to mere conclusory allegations, sufficient to
establish standing.

        Article in ofthe United States Constitution limits the jurisdiction offederal courts to

actual cases and controversies. Doe v. Obama, 631 F.3d 157,160(4th Cir. 2011); Friends ofthe
Earth, Inc. v. Gaston Copper Recycling Corp., 629 F.3d 387,396(4th Cir. 2011). The doctrine
of"standing is an essential and unchanging part ofthe case-or-controversy requirement ofArticle
III." Lujan V. Defenders of Wildlife, 504 U.S. 555,560(1992)."This requirement ensures that a
 plaintiff has a personal stake in the outcome ofa dispute, and thatjudicial resolution ofthe
 dispute is appropriate." Friends ofthe Earth, 629 F.3d at 396. To meet the constitutional
 requirement for standing, a plaintiff must prove that; 1)he or she suffered an injury in fact that
 is concrete and particularized, and is actual or imminent;2)the injury is fairly traceable to the
 challenged action ofthe defendant; and 3)the injury likely will be redressed by a favorable
 decision. Id. "That a suit may be a class action ...adds nothing to the question ofstanding,for
 even named plaintiffs who represent a class 'must allege and show that they personally have been
 injured, not that injury has been suffered by other, umdentified members ofthe class to which


       Case 3:19-cv-00270-GCM Document 10 Filed 08/16/19 Page 6 of 27
they belong." Spokeo. Inc. v. Robins, 136 S. Ct. 1540,1547, n.6(2016)(citation and internal
quotation omitted).

       Here,to sufficiently allege injury for purported unpaid or underpaid medical expenses,
which Plaintiff has not done,a plaintiff must allege facts demonstrating that the provider did not
accept the above-described VPN/PPO payment as payment in full and that the plaintiff paid out-
of-pocket or was bedance-billed as a result

       For example,in Atkins v. Great Am.Ins. Co.,, 15 N.C. App. 79,83,189 S.E.2d 501,504
(1972),the insured sought medical payments coverage for dental work which had not yet been
performed and for which she had not paid anything. The court explained that"expenses are
incurred within the medical payment coverage ...when one haspaid, or become legally
obligated to pay such expenses within one year from the date ofthe accident. (Emphasis
added.) The court held that because the subject dental expenses were not incurred,the plaintiff
was not entitled to recover Med Pay benefits:

                Although the plaintiff and the dentist had 'agreed that such work
                would be performed in the future,' the plaintifT did not specifically
                agree that the dentist in question would perform the work or that
                she would pay him his proposed fee of$946.00. We are ofthe
                opinion and so hold that upon the agreed statement offacts neither
                the plaintiff nor her estate, in the event of her death, was legally
                obligated to pay the dentist, and therefore,that Judge Preston
                correctly held that the plaintiff was not entitled to recover.
 Id at 83-84,189 S.E.2d 501,504-05.^
        Instate Farm Mut. Auto. Ins. Co. v. Bowers,255 Va. 581,583,500 S.E.2d 212,212
 (1998),as here,the applicable policy defined medical expense as "all reasonable and necessary



 2 See also Lane v. Aetna Cas. & Sur. Co.,48 N.C. App.634,639,269 S,E.2d 711,715(1^80)
 (same principle;"In the instant case there are no allegations or evidence that plaintiff ever had

        Case 3:19-cv-00270-GCM Document 10 Filed 08/16/19 Page 7 of 27
expenses for medical...services ...incurred... Id. Citing Atkins, the court held plaintiff

was not entitled to Med Pay benefits, stating:

                The evidence in the instant case was that Bowers would never be
                liable for any amount greater than that which the various health
                care providers accepted as fiill payment for their services based on
                the Blue Cross fee schedule. Stated differently, the health-care
                providers' agreements with Blue Cross prevented them from
                collecting more than the scheduled fee and any required co-
                payment. Therefore, we conclude that the medical expenses
                Bowers "incurred" were the amounts that the health-care providers
                accepted as full payment for their services rendered to him.
                Bowers has not paid nor is he "legally obligated to pay" the
                amounts written off by the providers       To decide otherwise
                would be to grant Bowers a windfall because he would be
                receiving an amoimt greater than that which he would ever be
                legally obligated to pay.

IddX 585-86,500 S.E.2d at 214. See also LaBerenz v. American Fam. Ins, Co., 181 P.3d 328,

337(Colo. Ct. App. 2007)(ruling insureds in a medical bill review case suffered no damages,

and so could not be part of a class, where they never paid out-of-pocket for the balance ofthe

reduced bills); Bryant v. American Seafoods Co., 348 Fed. Appx.256,257(9th Cir. 2009)

("Because the [employees] did not receive balance bills from their medical providers until after

they filed their third amended complaint,the [employees] had suffered no injury-in-fact at the

time the third amended complaint was filed and therefore lacked standing to bring their

complaint.").

        Applying the above principles here. Plaintiff's Complaint, on its face,fails based on lack

of standing. The Complaint conclusorily alleges "Plaintiff and class members. Defendant's

insureds, are required to pay money out of their own pocket to satisfy charges from providers

who have not been paid their charged *usu£il fees' by the Defendant." Compl.,% 3. But the



paid or become legally obligated to pay for any ofthe medical expenses which accrued as a result


         Case 3:19-cv-00270-GCM Document 10 Filed 08/16/19 Page 8 of 27
Complaint alleges no facts whatsoever regarding any actual out-of-pocket payment by Plaintiffor
any putative class member. The Complaint is also devoid ofany allegations regarding any
provider pursuing Plaintiff or any putative class member for any balance supposedly due,let
alone any specific amount Plaintiff or the putative class were required to pay after the PPO
discounts were applied. Nor is there any allegation that Plaintiffs medical providers would not
have accepted the PPO-discounted payment as payment in full.
         The absence ofsuch non-conclusory factual allegations is not surprising. As set forth
above,the Coventry agreement referenced in the Complaint,through which Allstate obtains the
VPN/PPO rates about which Plaintiff complains,expressly allows Allstate to use Coventry's
rates.      Coventry Agreement,12.1. Further, Coventry expressly warrants that the medical
providers with whom it has a relationship have agreed to accept the VPN/PPO rates as full
payment for their services, and will not balance bill insureds for their services. Id., f 2.4.5,2.5.2
And,as set forth in the Hathaway Declaration, at^ 6,as Coventry has verified in Exhibit 3 to the
Declaration Plaintiffs medical provider here was a member ofthe VPN network with respect to
all the treatment rendered to Plaintiff, so was bound to accept the VPN/PPO rates for that
treatment.


         Indeed,even ifthe Complaint included facts regarding any out-of-pocket payment, which
 it does not, Plaintiffs allegations still fail. As noted above.Plaintiff was expressly advised in his
 policy documents that Defendants had the right to pay the VPN/PPO rates where,as here,the
 provider was a VPN member. To the extent. Plaintifftook it upon himselfto pay the subject
 bills, and there are no facts alleged indicating he did so,that would not establish standing. See.
 e.g., Clapper v. Amnesty Int'l USA,568 U.S. 398,416(2013)("respondents cannot manufacture

 of his accident.").


         Case 3:19-cv-00270-GCM Document 10 Filed 08/16/19 Page 9 of 27
  standing merely by inflicting harm on themselves based on their fears of hypothetical future harm
  that is not certainly impending."); Wikimedia Found, v. Nat'l Sec. Agency,857 F.3d 193,216(4th
  Cir. 2017)(same principle).

            Not only is there no injury in these circumstances,the application ofthe VPN/PPO
  discounts is actually beneficial to insureds such as Plaintiff. Because Defendants are not paying
  the full amount ofthe medical expenses,this benefits insureds by ensuring that policy limits are
  not prematurely depleted by unreasonable or unnecessary charges. Specifically, Plaintiffand
  each putative class member will still have available the amount reduced based on Allstate's
  VPN/PPO agreement with Coventry,subject to the applicable policy limit,to pay for future
  medical bills they may receive based on the injuries in question.
II.      PLAINTIFF'S POLICY DOCUMENTS EXPRESSLY CONTEMPLATE VPN/PPO
         REDUCTIONS.

             Apart fi-om lack ofstanding, dismissal is wananted because the applicable insurance
  policy documents expressly allow for PPO reductions about which Plaintiff complains.
  Specifically, as noted,the applicable insurance policy includes an "Important Notice" which
  expressly refers(at pp. 2-3 ofthe Notice)to "Voluntary Provider Networks," and states "If you
      are injured and treated by a provider who is a member of one ofthe participating networks, we
      may review their bills for covered medical services for re-pricing based on the approved rate for
      that provider's network."

             Because the insurance contract allows for the application of VPN/PPO reductions, all
      Plaintiffs claims fail as a matter oflaw. The VPN/PPO reductions were expressly allowed and
      contemplated by Plaintiffs policy documents,so Defendants could not have breached the
      insurance contract by applying those reductions, which defeats Plaintiffs breach ofcontract



            Case 3:19-cv-00270-GCM Document 10 Filed 08/16/19 Page 10 of 27
 claim. See, e.g., Abbington SPE, LLC v. U.S. Bank, Nat'l Ass'n, 352 F. Supp. 3d 508,517

 (E.D.N.C. 2016), affd,698 Fed. App'x 750(4th Cir. 2017)(a breach-of-contract claim involves
 two elements:(1)the existence ofa valid contract and(2)breach ofthe terms ofthat contract).
  Plaintiffs bad faith claim fails because Defendant could not have refused to pay after

  recognizing a valid claim, acted in bad faith or outrageously in light ofthe Policy documents
  expressly allowing the conduct about which Plaintiffcomplains. See, e.g., Cleveland Const., Inc.
  V. Fireman's Fund Ins. Co.,819 F. Supp.2d 477,483(W.D.N.C. 2011)(this Court explained

  that to prevail on a claim for bad faith, a plaintiff must establish: "(1)a refusal to pay after
  recognition of a valid claim,(2)bad faith, and(3)aggravating or outrageous conduct(for
  punitive damages")).

          Plaintiffs statutory claims fail for similar reasons. Again,because the complained of
  conduct was permitted by Plaintiffs Policy documents, none ofthe unfair methods of
  competition and unfair and deceptive acts or practices identified in Section 58-63-15 ~ e.g.,
  misrepresentation ofthe policy terms or refusal to pay claims without a reasonable investigation ■
  - occurred here. Nor could there have been any unfair methods ofcompetition in or affecting
  commerce,or unfair or deceptive acts or practices in or affecting commerce,for purposes of
  stating a claim under Section 75-1.1. Put simply,in light ofthe above-referenced Policy
  documents specifically advising Plaintiffthat Allstate may apply PPO rates, there was nothing
  unfair or deceptive about engaging in that clearly disclosed conduct,
in.   PLAINTIFF'S CLAIMS FAIL AS A MATTER OF LAW ON OTHER GROUNDS.
          Plaintiffs claims are subject to dismissal for other reasons. Initially, Plaintifffails to
  state a claim for bad faith. In Cleveland, 819 F. Supp. 2d at 483,this Court explained that to
   prevail on a claim for bad faith, a plaintiff must establish: "(1)a refusal to pay after recogmtion


         Case 3:19-cv-00270-GCM Document
                                     10 10 Filed 08/16/19 Page 11 of 27
of a valid claim,(2)bad faith, and(3)aggravating or outrageous conduct(for punitive damages).

Bad faith means not based on honest disagreement or innocent mistake."(Citation and internal

quotations omitted.) Applying this test in Huang v. State Farm Fire & Cas. Co.,No. 5:14-CV-

00069-RN,2015 WL 1433553, at *3-4(E.D.N.C. Mar. 27,2015),the court dismissed the bad

faith claim, stating:

               None ofthe facts alleged in the Complaint render it plausible to
               infer that State Farm recognized the Huangs* claim as valid but
               refused to pay them. State Farm did clearly recognize that the
               Huangs had a valid claim regarding some damage to their home,
               but the insurer apparently did not believe that the total amount that
               the Huangs sought to recover wasjustified based on the State Farm
               adjuster's estimate.

        The court also found the plaintiffs failed to allege sufficient facts to support the second

and third elements oftheir "bad faith" claim: bad faith and aggravating conduct. The court

explained:

               The element of"bad faith" requires a factual allegation supporting
               the idea that State Farm's rejection of portions ofthe Huangs'claim
               was dishonest        The aggravating conduct element requires a
               factual allegation that shows the Huangs were treated in a manner
               contraiy to their rights     The Complaint attempts to support
               these elements by asserting that State Farm (1)"failed to consider
               adequate information" provided by the Huangs that would suggest
               a different evaluation ofthe damage to their house,(2)failed to
                respond to the claim in a reasonable amount oftime,(3)failed to
                offer an adequate explanation for its decision, and(4)had no
                reasonable basis upon which to deny full payment ofthe Huangs'
                total claim.

Id. at *4. The court held the plaintiffs complaint provided "no factual support for [these

allegations]. For this reason, these allegations do not rise above the level ofinadequate

conclusory statements." Id, ^


^ See also American Select Ins. Co. v. Natural Blend Vegetable Dehydration, LLC, No.4:17-CV-
178-BR,2019 WL 1317712, at *4(E.D.N.C. Mar.22,2019)("American Select and Hanover did


       Case 3:19-cv-00270-GCM Document
                                   11 10 Filed 08/16/19 Page 12 of 27
       Here, as in the above cases, Plaintiff merely asserts Defendants failed to pay the full

amount ofthe medical charges, not that Defendants recognized any Med Pay claim as valid but

refused to pay it. In addition, while the Complaint asserts a litany of alleged misconduct- e.g.,
misrepresenting facts, failing to promptly settle claims and failing to promptly provide a
reasonable explanation for denial ofthe claim(Compl,H 50), these allegations are no different
from the conclusory allegations found legally insufficient in Huang.

        Moreover,there is no North Carolina law precluding the application ofPPO discounts.

But there is case law from another jurisdiction holding there is nothing wrong with an insurer

applying such discounts. See, e.g., Coy Chiropractic Health Ctr., Inc. v. Travelers Cas. & Sur.
Co., 409 m. App. 3d 1114,1122,957 N.E.2d 1174, 1181-82(5th Dist. 2011),as modified on
denial ofreh'g(May 9,2011)("the plaintiffs allege that Travelers misrepresented to them that
Travelers was entitled to a PPO discount. To the extent that the plaintiffs are arguing that

Travelers was not entitled to a PPO discount because it failed to steer the patients to the plaintiffs

as required by any purported contracts, the plaintiffs are simply realleging a breach ofcontract,
which is not actionable under the Consumer Fraud Act.... To the extent that the plaintiffs are
alleging that Travelers misrepresented the fact that it belonged to the First Health workers'
compensation network,it is clear from the record that Travelers did belong to that network.
Again,the preferred provider agreements plainly show that the plaintiffs contracted to receive



not act in bad faith as there remains a genuine disagreement about who is liable for the damage at
issue and Natural Blend has failed to plead facts establishing aggravating or outrageous conduct
on behalfofthe insurers. Therefore, American Select's and Hanover's motions to dismiss Natural
Blend's bad faith claim and breach ofcovenant of good faith and fair dealing claim will be
 granted.''); Williams v. Ohio Nat'l Life Assurance Co.,364 F. Supp. 3d 605,613(W.D.N.C.
2019)(same principle).


      Case 3:19-cv-00270-GCM Document
                                   12 10 Filed 08/16/19 Page 13 of 27
discounted reimbursements for workers* compensation claims from payors that contract with

First Health.").

       Defendants therefore certainly had at the very least a good faith basis for applying the

PPO discounts at issue. And the Complaint has no factual allegations regarding any bad faith or

aggravated conduct by Defendants. Plaintiffs bad faith claim is therefore legally deficient.
       Plaintiffs Section 58-63-15 and 75-1.1 claims are also legally infirm. ]nNatural Blend,

the court dismissed similar claims, stating:

               In support of its N.C. Gen. Stat. § 58-63-15 and § 75-1.1 claims,
               alleged at paragraph 202 ofits pleading, Natural Blend
               incorporates "paragraphs 1 through 170" and relies on "[t]he acts
               of[American Select] and Hanover as alleged herein." (DE # 16, at
               31.) Thus, only part ofthe prior pleadings are incorporated and
               none ofthe pleadings are cited with any specificity. As noted by
               Hanover,this pleading practice leaves the court and parties alike
               "guessing which specific factual allegations form the basis of
               Natural Blend's [unfair and deceptive trade practices] claim."(DE
               # 33,at 16.) Rule 8 requires the pleader to "give the defendant fair
                   notice of what the... claim is and the grounds upon which it rests."
                   Bell Atl. Corp. v. Twomblv.550 U.S.544,127 S.Ct. 1955,167
                   L.Ed.2d 929(2007). Natural Blend has failed to do so in this case.
2019 WL 1317712, at *5. The court further stated:
                   Additionally, the only damages alleged in Natural Blend's unfair
                   and deceptive trade practices claim are those "stated herein." (DE
                   # 16, at 31.) Throughout its pleading,the only damages asserted
                   against American Select and Hanover are "at least" $3,238,254.70.
                   (See, e.g.. DE # 16, at 30.) This is the same amount claimed on
                   Natural Blend's proof of loss form. Qd.at23.) For these reasons,
                   Natural Blend's claim under N.C. Gen. Stat. § 58-63-15(11)cannot
                   stand.

Id. Plaintiffs Section 58-63-15 allegations here are just as conclusory as those in Natural Blend.
        Plaintiffs Section 75-1.1 claim fares no better."[C]onduct carried out pursuant to

 contractual relations rarely violates the UTPA. In fact, even an intentional breach of contract is
 normally insufficient to contravene the UTPA;a breach of contract must be particularly

       Case 3:19-cv-00270-GCM Document
                                    13 10 Filed 08/16/19 Page 14 of 27
  egregious to permit recovery under North Carolina's UTPA." South Atlantic Partnership of
  Tenn. v. Riese, 284 F.3d 518,536(4th Cir. 2002). Where,as here, the Complaint fails to allege

  any egregious or aggravating circumstances, the Section 75-1.1 claim should be dismissed. That
  was the result in Natural Blend. 2019 WL 1317712, at *6('^Natural Blend has failed to properly

  allege any egregious or aggravating circumstances.... Natural Blend asserts that American
  Select *willfiilly contravened the procedures under the policy' and Hanover misrepresented
  known facts          However,it references no facts in support ofthese broad conclusions.").

  Plaintiffs allegations here are no different. They amount to broad conclusions with no
  supporting facts.

IV.      PLAINTIFF'S CLAIMS AGAINST THE NON-WRITING DEFENDANTS FAIL.
            "|l]t is essential that named class representatives demonstrate standing through a
  'requisite case or controversy between themselves personally and [defendants],' not merely
  allege that 'injury has been suffered by other, unidentified members ofthe class to which they
  belong and which they purport to represent." Dash v. FirstPlus Home Loan Owner Tr. 1996-2,
  248 F. Supp. 2d 489,504(M.D.N.C.2003)(citations and internal quotations omitted). In a
      multi-defendant action or class action, the named plaintiffs must establish that they have been
  harmed by each ofthe defendants. Id. "Plaintiffs who lack standing to sue cannot acquire that
      status through class representation. When no controversy exists between the Plaintiffs and any
      Defendants with whom the Plaintiffs have not dealt, standing to sue those Defendants is lacking,
      even though the Plaintiffs may purport to bring the action on behalf of a class which might
      include persons who had dealt with those Defendants." In re Jackson,No.87-10019,1990 WL
      10625270,at *2(Bankr. S.D. Ga. June 5,1990).




            Case 3:19-cv-00270-GCM Document
                                         14 10 Filed 08/16/19 Page 15 of 27
       Applying these principles, courts have often held that related insurance entities that did
not actually issue the relevant insurance policy — here, all Defendants except for Allstate
Indemnity Company — are not proper defendants in this type of case.'*
       Plaintiff has tried to plead around this problem by including "common business" practice
allegations. CompL,HH 8-10(referring to Defendants having uniform business practices, policies
and procedures). But Plaintiffs allegations are no different from those rejected by the courts in
this context. For example,in Shin,2009 WL 688586, at *5,the court held: Ms. Shin s amended
complaint asserts that she has standing against all four named Defendants because they are inter
related and alter-egos ofeach other. Specifically, she cites agreements between the Defendants
to set common claim handling practices, and pooled labor resources. These allegations are
insufficient to establish standing." 2009 WL 688586,at *5. The "Court refuse[d] to embrace the
notion that all related companies may be haled into court for the actions ofone(or in this case
two)ofthose inter-related, but distinct, companies merely because they have agreed on common
practices." Id} Plaintiffs allegations here are no different from those rejected in the above


"   e.g., Johnson v. GEICO Cas. Co., m F. Supp. 2d 244,254(D.Del. 2009)("[Ejven if
GBICO Casualty and GEICO General engaged in the arbitrary and unreasonable denial of
benefits. Plaintiffs' injuries are not traceable to that conduct. Rather, Plaintiffs' alleged injuries
are trac^ble to Government Employees Insurance Company and GEICO Indemnity,the
insurance companies which issued their policies."); ElBL Flooring, Inc. v. Trumbull Ins. Co., No.
CIV A 10-4398,2014 WL 317880,at *3(E.D.Pa. Jan. 28,2014)(same principle); Shin v.
 Esurance Ins. Co., No. C8-5626 RBL,2009 WL 688586, at *4(W.D. Wash. Mar. 13,2009)
(same principle); Perez v. State Farm Mut. Auto. Ins. Co., No. C 06-01962 JW,2011 WL
 5833636,at *2(N.D. Cal. Nov. 15,2011)("Plaintiffs do not allege that they bought any
 insurance policies from any ofthe Moving Parties, it follows that Plaintip did not suffer any
 injury due to the conduct ofthe Moving Parties, which means that Plaintiffs lack Article III
 standing to bring a case against the Moving Parties.").                                ^
 ^ See also Hovenkotter v. Safeco Corp.,No. C09-218JLR,2009 WL 6698629, at 2-5(W.D.
 Wash. Aug. 3,2009)(same principle); Fosmire v. Progressive Max. Ins. Co., No. C10-5291JLR,
 2010 WL 3489595,at *3(W.D. Wash. Aug. 31,2010)(same principle).


      Case 3:19-cv-00270-GCM Document
                                   15 10 Filed 08/16/19 Page 16 of 27
cases. Accordingly, all Plaintiffs claims against Allstate Insurance Company and The Allstate
Corporation should be dismissed on this ground.

       At the very least. Plaintiffs claims against The Allstate Corporation should be dismissed.
Each ofPlaintiffs causes of action against The Allstate Corporation is premised on its alleged

liability as a parent corporation ofthe other Defendants. CompL, 6,7. However,a parent
company such as The Allstate Corporation cannot be held liable unless: (1)it exercises
"complete domination" over the "policy and business practice in respect to the transaction
attacked so that the corporate entity as to this transaction had at the time no separate mind, will or
existence of its own,"(2)the parent used this control to commit a wrong in contravention of
plaintiffs legal rights, and(3)the wrong proximately caused plaintiffs injury or loss. Murphy v.
Allstate Corj3., No. 1:09CV00915,2011 WL 4499104, at *5(M.D.N,C. Sept. 27,2011),report
and recommendation adopted, No. 1:09 CV 915,2011 WL 5864308(M.D.N.C. Nov. 22,2011).
        Specifically, North Carolina courts will disregard the corporate veil under what is known
as the "mere instrumentality" rule. Glenn v. Wagner,313 N.C.450,454,329 S.E.2d 326,330
(1985). Under this rule,"[a] corporation which exercises actual control over another, operating
the latter as a mere instrumentality or tool, is liable for the torts ofthe corporation thus
controlled. In such instances,the separate identities of parent and subsidiary or affiliated
corporations may be disregarded." Id. (citation and internal quotations omitted). There are three
elements that permit piercing the corporate veil under the mere instrumentality rule: (1)control
in the form ofcomplete domination so that the corporate entity has no separate existence of its
 own;(2)such control must have been used by the defendant to commit the alleged wrong; and
(3)the control and breach ofduty must proximately cause the alleged injury. Id. at 454-55,329
 S.E.2dat330.




      Case 3:19-cv-00270-GCM Document
                                   16 10 Filed 08/16/19 Page 17 of 27
        Applying the above principles in Murphy, the court dismissed the plaintiffs claims
against The Allstate Corporation based on complaint allegations substantively similar to those
here:


               Plaintiffs First Amended Complaint alleges that      actions and
               misconduct undertaken by defendants [Allstate Insurance] or
               [Allstate Financial], as [Allstate Corporation's] subsidiaries, were
               ratified and endorsed by defendant [Allstate Corporation] as the
               parent company,in that the conduct described herein by officers,
               directors, employees, agents and servants was in accordance with
               [Allstate Corporation's] method ofbusiness and course of dealings,
               notwithstsinding the applicable law."... Plaintiffs First Amended
               Complaint contains no further allegations regarding Allstate
               Corporation's role in the incident in question. {See id. at 22-40.)
2011 WL 4499104,at *5. The court found these allegations legally insufficient, stating:
               Plaintiffs First Amended Complaint is deficient on two fironts:(1)
               Plaintiff offered no factual assertions to support the contention that
               Allstate Corporation "ratified" the actions of Allstate Financid or
               Allstate Insurance {see Docket Entry 8—2 at 23); and(2)even ifthe
               Court accepted Plaintiffs conclusory allegations as true, mere
               ratification would fall short ofthe "complete domination" required
                by Glenn, 313 N.C. at 455,329 S.E.2d at 330. The First Amended
                Complaint thus lacks "sufficientfactual matter, accepted as true,to
               'state a claim to reliefthat is plausible on its face,'" Iqbal, 129
                S.Ct. at 1949(internal citations omitted)(emphasis added)
               (quoting Twombly, 550 U.S. at 570). Accordingly,Plaintiffs
                claims against Allstate Corporation should be dismissed.
Id.(emphasis in original).^
         Like Murphy, other courts have dismissed claims against The Allstate Corporation based
 on similar veil piercing principles. See, e.g., Cordis v. Allstate Ins. Co., No. CV 04-191-M-LBE,
 2006 WL 8435851, at *2-3(D. Mont. Jan. 27,2006)(where plaintiff merely alleged The Allstate

 ^ See also Richmond v. Indalex Inc., 308 F. Supp. 2d 648,657(M.D.N,C. 2004)(Svhile Plainti
 may have alleged that Novar exercised control over Indalex,such allegations are insufficient to
 show that Novar exercised 'complete domination and control' over Indalex as Aat language is
 defined in Glenn v. Wagner. Further, Plaintiffs Complaint contains no allegations that Indalex
 was a sham corporation.").


        Case 3:19-cv-00270-GCM Document
                                     17 10 Filed 08/16/19 Page 18 of 27
 Corporation controlled Allstate Insurance Company,that they held themselves out to the public

 as one and the same,and shared officers and directors and the same address, that was not enough

 to warrant disregarding corporate separateness).

        Here too, the Complaint offers no allegations, and certainly no factual support,

 demonstrating The Allstate Corporation exercised total control or complete domination and

 control over the other Defendants. Nor does Plaintiff allege that the other Defendants were

 "sham"corporations. Indeed, Plaintiffs own Complaint allegations show this carmot be true,
 since he alleges that,far from being a"sham" company, Allstate Indemnity Company is the entity
 that actually issued his insurance policy. The Complaint is also devoid ofany facts showing that
 any control exercised by The Allstate Corporation was the proximate cause ofthe alleged loss.
         Indeed, Plaintiff has no possible cause of action or standing against The Allstate

 Corporation. Not only does The Allstate Corporation not control or dominate any other Allstate
 entity, it does not sell insurance policies, adjust claims or even have employees,and it is
 maintained as a separate business entity from its subsidiaries, including Allstate Insurance
 Company and Allstate Indemnity Company. (See Declaration ofDaniel Gordon, attached as
 Exhibit B hereto,    4-7.)'

V.   ALTERNATIVELY,THE CLASS ALLEGATIONS SHOULD BE DISMISSED OR
     STRICKEN.




'In assessing a question ofstanding, a district court may consider evidence outside the pleadings
without converting the proceeding to one for summary judgment. See, e.g., Trinity Outdoor,
LLC. V. City ofRockville, 123 Fed. App'x 101,105 (4th Cir. 2005). See also Cordis, 2006 WL
8435851, at *3(in dismissing The Allstate Corporation from the case, noting "Allstate has
provided affidavit testimony to affirmatively support its position that the alter ego and agency
  tests cannot be established in this case," including demonstrating that "Allstate does not conduct
  insurance business, nor does it commingle funds or business records with AIC.(Id. at         6-7). ).

       Case 3:19-cv-00270-GCM Document
                                    18 10 Filed 08/16/19 Page 19 of 27
       Ifthe Court declines to dismiss any part ofPlaintiffs Complaint in its entirety, it should,

alternatively, dismiss or strike the Complaint's class action allegations. Courts can and should

dismiss legally deficient class action allegations at the pleadings stage.^ To survive this type of
motion to dismiss, a plaintiff must plead facts sufficient to demonstrate that all the prerequisites
ofFed. R. Civ. P. 23(a) and(b)are met. Courts routinely dismiss class action allegations where,

as here, a complaint fails to plead the minimum facts necessaiy to satisfy these class action
prerequisites.^ As shown below,the face ofthe Complaint makes clear that, as a matter oflaw,
the requirements for a viable class could never be met here.

        A. Individualized Issues Related To The Reasonableness And Necessity Of Medical
           Bills And Treatment Will Predominate.

        The central question in this case, whether applying VPN/PPO discounts breached any
duty to pay reasonable expenses for necessary medical treatment, cannot possibly be resolved on
a class-wide basis because it requires examining each insured's individual claim. Even if
Defendants' application ofthe VPN/PPO discounts was wrong, which Defendants obviously
dispute, that does not save Plaintiffs class allegations. Plaintiff himself acknowledges he is not



® See, e.g., Hassan v. Lenovo (UnitedStates), /wc.,No. 5:18-CV-105-BO,2019 WL 123002, at
*5(E.D.N.C. Jan. 7,2019)("Federal courts may dismiss class allegations if'the issues are plain
enough from the pleadings to determine whether the interests ofthe absent parties are fairly
encompassed within the named plaintiffs claim.'")(quoting General Telephone Co. ofSouthwest
V. Falcon,457 U.S. 147,160(1982)); Stanley v. Cent. Garden & Pet Corp., 891 F. Supp. 2d 757,
769(D. Md.2012)(same principle). Indeed, Fed. R. Civ. P. 23(d)(1)(D)expressly provides for
elimination ofthe class allegations on the pleadings in appropriate circumstances.
^ See, e.g., Ross—Randolph v. Allstate Ins. Co., Civil No. DKC-99-3344,2001 WL 36042162, at
*4(D. Md. May 21,2001); Saunders v. BellSouth Advert. & Pub. Corp., No.98-1885-ClV, 1998
WL 1051961,at *1 (S.D. Fla. Nov. 10,1998); Hill v. Wells Fargo Bank, N.A., 946 F. Supp. 2d
817,829(N.D. 111. 2013); Bearden v. HoneywellInt'l, Inc., No. 3:09-01035,2010 WL 1223936,
*9 & n. 13(M.D. Term. Mar. 24,2010); Alaska Airlines, Inc. v. Carey, 2008 WL 2725796,*6
(W.D. Wash. July 11,2008),affd, 395 Fed. App'x 476(9th Cir. 2010); Lumpkin v. E.l Du Pont
de Nemours & Co., 161 F.R.D. 480,481-82(M.D. Ga. 1995); Advanced Acupuncture Clinic, et


       Case 3:19-cv-00270-GCM Document
                                    19 10 Filed 08/16/19 Page 20 of 27
entitled to Med Pay coverage unless the medical expenses are reasonable and necessary. Compl.,

^14. Under North Carolina law,the insured has the burden to prove coverage exists for the

claimed loss. See e.g., Colony Tire Corp. v. Fed. Ins. Co.^ 217 F. Supp. 3d 860,865(E.D.N.C.

2016). This creates inherently predominating individualized issues ofthe reasonableness and

necessity ofthe charge for each and every class member, which makes this case wholly
unsuitable for class treatment. And that is why courts throughout the country have typically

found class action treatment inappropriate and often dismissed class action allegations in cases

involving allegedly wrongful reductions of medical bills by insurance companies.
       In Ross-Randolph,2001 WL 36042162,at *6(D. Md. May 11,2001),for example, where
the plaintiff alleged the defendant PIP(a substantively equivalent coverage to Med Pay)insurer
wrongfully underpaid medical expenses using a computer program,the court dismissed the class
allegations because any inquiry into denial ofPIP benefits necessarily required a fact finder to
make individualized determinations on a number ofissues as to each purported class member,

including whether each disputed medical expense was reasonable and necessary. Similarly,in
Premier Open MRI v. Allstate Ins. Co.,No. 16-2003-CA-004498,2005 WL 6058681,*1 (Cir.
Ct. Duval Cty. Fla. Jan. 7,2005),the plaintiff challenged the defendant insurers' alleged refusal
to pay certain medical bills the plaintiff submitted to the defendants. The bills at issue involved
magnetic resonance imaging services supposedly performed by the plaintiff, an MRI provider,on
behalf of certain ofthe defendants' policyholders. These policyholders were allegedly insured by
the defendants for PIP benefits, and purportedly assigned their claims for payment for the MRI
services to the plaintiff. The court held the plaintiffs lawsuit was inherently unsuitable for class


 al. V. Allstate Insurance Company, et al., No.07-4925,2008 WL 4056244, *15(D.N.J. Aug.26,
 2008),ajfd on other grounds, 2009 WL 2171221 (3d Cir. July 22,2009).

      Case 3:19-cv-00270-GCM Document
                                   20 10 Filed 08/16/19 Page 21 of 27
action treatment, stating, in language equally applicable here,"the Court finds that the need for

these individual determinations ofreasonableness and necessity render this Action inappropriate

for class action treatment as a matter oflaw." /ci, *1. The court further stated: "As a matter of

law,the trier offact would need to review the particular facts and circumstances associated with

the rendering and billing ofeach MRI service by the class members. Given the need for these

individualized evidentiary inquiries, it is clear that these inquiries will predominate over any

issues common to the class as a whole." Id.

       Indeed,In Roche v. Zenith Ins. Co., No.07-CV-0875-MJR-PMF,2009 WL 1657901, at

*1 (S.D. m.June 11,2009),the plaintiff medical provider alleged the insurer wrongfully took
PPO discounts because it did so without establishing any programs directing its covered

claimants to plaintiff and other preferred providers. The court found class action treatment
inappropriate given all the individualized issues that predominated. For example,"Even if
Zenith was not entitled to the discount, the Court would have to inquire as to whether each

particular provider was in fact deceived by the false statement[regarding its ability to take the
PPO discount] and then mistakenly accepted a reduced payment in reliance on it." Id. at *8.
        Applying the above principles here. Plaintiffs class allegations are fatally deficient. The
same types ofissues, which, again, are apparent fi-om the face ofthe Complaint, also preclude
class action treatment here as a matter oflaw. There would have to be a separate determination

as to each putative class member's claim regarding whether each and every disputed bill was
reasonable and for necessary treatment related to the subject accident ~ otherwise, no Med Pay



  See also, allfor same principle, Halvorson v. Auto-Owners Ins. Co., 718 F.3d 773,779(8th
Cir. 2013); Advanced Acupuncture,2008 WL 4056244,*13; Gloria v. Allstate County Mutual
Insurance Company, C/A SA-99-CA-676-PM,2000 WL 35754563,*9(W.D.Tex. Sept. 29,

      Case 3:19-cv-00270-GCM Document
                                  21 10 Filed 08/16/19 Page 22 of 27
coverage would be owed. As in all the above cases, these issues cannot possibly be resolved on a

class-wide basis.


       B. Plaintiffs Specific Claims Raise Additional Predominating Individualized
           Issues.

       Individualized issues related to injury and standing also predominate. Here,the Court

would need to examine individually what impact, if any,the VPN/PPO discounts had upon each

putative class member to determine whether that individual can prove damages or injury.
       As demonstrated above. Plaintifffailed to allege facts sufficient to show he suffered any

injury as a result ofthe VPN/PPO discoxmts he challenges. Even ifthe Court declines to dismiss
the Complaint on this ground, however,the allegations and issues related to each putative class
member's purported injury or lack thereofraise even further individualized issues that will
predominate in this case. Whether a class member incurred actual damages by paying any
balance due after discounts were applied, or was pursued by a medical provider for the balance,

or was otherwise damaged as the result ofthe conduct Plaintiffchallenges in this lawsuit will of
necessity vary from class member to class member.

       Apart from injury and standing. Plaintiffs substantive counts raise even more
individualized issues that will predominate. For example, as noted, in Cleveland, 819 F. Supp.

2d at 483,this Court explained that to prevail on a claim for bad faith, a plaintiff must establish:
"(1)a refusal to pay after recognition of a valid claim,(2)bad faith, and(3)aggravating or
outrageous conduct(for punitive damages). Bad faith means not based on honest disagreement
or irmocent mistake." Id. (citation and internal quotations omitted). Even ifthe Court allows
Plaintiffs bad faith claim to survive dismissal, the individualized issues that will have to be



2000); Johnson v. GEICO Cas. Co.,310 F.R.D. 246,255(D. Del. 2015),affd. No. 16-1132,

      Case 3:19-cv-00270-GCM Document
                                  22 10 Filed 08/16/19 Page 23 of 27
resolved as to this claim are inherently unsuitable for class action treatment. For each putative

class member,there will have to be a determination whether(1)Defendants recognized the

putative class member had a valid claim then refused to pay it;(2)Defendants acted in bad faith

or based on an honest disagreement about the amount owed for a particular claim; and(3)

Defendants' conduct was aggravated or outrageous.

       Plaintiffs "bad faith" allegations raise even more individualized issues. The Complaint

asserts a litany of alleged misconduct — e.g., misrepresenting facts, failing to promptly settle

claims, and failing to promptly provide a reasonable explanation for denial ofthe claim(CompL,

150). For each and eveiy putative class member,then,the Court would have to determine

whether the evidence in fact shows Defendants misrepresented anything, did not promptly settle

a claim,failed to provide a reasonable explanation for a claim decision, etc. These are yet further

predominating individualized questions that cannot be resolved on a global basis. See, e.g.,

Roche, 2009 WL 1657901, at *1.

       Plaintiffs Section 58-63-15 and 75-1.1 claims also cannot be valid class claims for this

reason. Plaintiff alleges Defendants violated Section 58-63-15 in that they supposedly engaged

in yet another litany of wrongful acts. CompL,f 54. Plaintiff alleges Defendants violated

Section 75-1.1 based on a similar litany. CompL,H 59. Plaintiff alleges no facts demonstrating

Defendants did any ofthese things. Yet,ifthe case proceeds there will have to be a

determination,for each and every putative class member,as to whether Defendants engaged in

any ofthe myriad misdeeds Plaintiff cites. That would require a separate mini-trial for each
putative class member: e.g., What was communicated to that individual? Did Defendants give
false information or misrepresentations of pertinent facts or insurance policy provisions? What


2016 WL 6958431 (3d Cir. Nov. 29, 2016).


      Case 3:19-cv-00270-GCM Document
                                  23 10 Filed 08/16/19 Page 24 of 27
explanation was given for a claim denial and when was it given? What type ofinvestigation was

performed? Was the investigation prompt? What was the amount Defendant agreed to pay for

each claim? Was it less than what a reasonable person would have believed they should have

been paid? These are all highly individualized issues that cannot be resolved without a separate

inquiry for each and every putative class member. See, e.g., Roche, 2009 WL 1657901, at *1.

       Plaintiffs Section 75-1.1 claim raises even more individualized issues. "[CJonduct

carried out pursuant to contractual relations rarely violates the UTPA. In fact, even an

intentional breach of contract is normally insufficient to contravene the UTPA;a breach of

contract must be particularly egregious to permit recovery under North Carolina's UTPA." Riese^

284 F.3d at 536. So,for each putative class member,there would have to be a determination

whether Defendants' conduct was sufficiently egregious to permit that individual to recover

under Section 75-1.1. And,in addition to all ofthe above,individualized issues related to the

statute oflimitations will also predominate here.^^

       In short, even ifthe Court declines to dismiss Plaintiffs lawsuit in its entirety, it should

dismiss or strike the class action allegations. From the face ofPlaintiffs Complaint,there are, as




  For example, breach ofcontract claims have a 3-year limitations period. See, e.g., Lawley v.
LibertyMut. Grp., /«c.,No. 5:11-CV-00106-RLV,2012 WL4513622,at *2(W.D.N.C. Sept. 28,
2012). All ofPlaintiffs other causes of action also have limitations bars. Accordingly,there
would have to be an individualized determination,for each putative class member, as to whether
the statute oflimitations had run with respect to each count. Such individualized statute of
limitations issues also preclude class action treatment here. See, e.g.. Thorn v. Jefferson-Pilot
Life Ins. Co.,445 F.3d 311,327(4th Cir. 2006)(the "district court did not clearly err in finding
that Jefferson-Pilot's statute oflimitations defense presented issues that cannot be determined on
a class-wide basis."); Seeligson v. Devon Energy Prod. Co., L.P., 753 Fed. App'x 225,235(5th
Cir. 2018)("The district court did not consider the statute oflimitations and tolling questions in
its predominance analysis, so it abused its discretion when it determined that common questions
would predominate over individual issues and certified the class."); Guillory v. Am. Tobacco Co.,
No.97cv8641,2001 WL 290603, at *9(N.D. 111. Mar. 20,2001)(same principle).


      Case 3:19-cv-00270-GCM Document
                                  24 10 Filed 08/16/19 Page 25 of 27
a matter oflaw,far too many predominating individualized issues here for this case to ever

proceed as a valid class action.

                                         CONCLUSION


       For all the foregoing reasons, Defendants respectfully request this Court to enter an order

dismissing this action, with prejudice and vdthout leave to amend. Alternatively, Defendants
respectfully request the Court to dismiss or strike the Complaint's class allegations.
                                              Respectfully submitted.

                                                      By: /s/ Todd A. Jones
                                                      Todd A. Jones
                                                      ANDERSON JONES,PLLC
                                                     421 N.Blount Street
                                                      Raleigh, NC 27601
                                                      Tel: 919-277-2541
                                                      Fax: 919-277-2544
                                                      Tjones@andersonandjones,com


                                                      Of Counsel:
                                                      Steven M.Levy {pro hac vice)
                                                      Mark L. Hanover(pro hac vice)
                                                      DENTONS US LLP
                                                      233 S Wacker Drive,
                                                      Suite 5900
                                                      Chicago,IL 60606
                                                      Tel: 312-876-8000
                                                      Fax: 312-876-7934
                                                      Steven.levv(a).dentons.com
                                                      mark.hanover@dentons.com




      Case 3:19-cv-00270-GCM Document
                                  25 10 Filed 08/16/19 Page 26 of 27
                                 CERTIFICATE OF SERVICE


       I hereby certify that the foregoing Defendants' Memorandum in Support of Motion to

Dismiss and Exhibits was filed on August 16, 2019 using the Court's CM/ECF which will send

notification to the parties below:

SCHWABA LAW FIRM,PLLC
Andrew J. Schwaba
NC Bar No.: 36455
212 South Tryon Street
Suite 1725
Charlotte, NC 28281
(704)370-0220
(704)370-0210(fax)
aschwaba@schwabalaw.com

NICHOLSON LAW FIRM,P.A.
Edward H. Nicholson, Jr.
NC Bar No. 36123
212 South Tryon Street
Suite 1725
Charlotte, NC 28281
(704)223-2406(telephone)
nicholsonshumaker@att.net

Attorneys for Plaintiff


Dated: August 16, 2019



                                                 By:/s/ Todd A. Jones
                                                    Todd A. Jones, NCSB #25593
                                                    Attorneyfor Defendants
                                                     Anderson Jones,PLLC
                                                     P.O. Box 20248
                                                     Raleigh, NC 27619
                                                     Phone:(919)277-2541
                                                     Fax:(919)277-2544




       Case 3:19-cv-00270-GCM Document 10 Filed 08/16/19 Page 27 of 27
